Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 11-13 are under consideration.

Information Disclosure Statement
2. The information disclosure statements (IDS) were submitted on 5/26/2021; 7/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
3. The disclosure is objected to because of the following informalities: 
The use of the term Syn3, which is a trade name or a mark used in commerce, has been noted in this application on pages 3, 4, 5, 6, 7, 12, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Objections
4. Claims 12, 13 are objected to because of the following informalities:  
Claims 12, 13 recite “Claim”. For improved language and consistency, the word “claim” should not be capitalized and be in lower case. Further, the claims should recite “wherein” as opposed to “where”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 11-13 as submitted 7/17/2020.
Claim 11 recites “infective vector”, then “infective agent”. It is not clear if agent refers to vector or not. It is also noted that claim 12 recites “infective virus”.
As to claim 13, the claim recites “NODA”. While claim 13 recites wherein the surfactant “comprises” NODA. It is not clear what NODA refers to, as the term is not defined by the specification. It is not clear if NODA is an abbreviation, the entire surfactant, a trademark, or refers to a formulation or not, or what is in the formulation.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11-13 recite a method of preserving the infectivity of an infective vector, comprising: mixing an infective agent with a surfactant in an amount effective to preserve the infectivity of the agent, removing substantially all water from the mixture, and storing the mixture; where the infective vector comprises infective virus; where the surfactant comprises NODA.
Each of the claims is drawn, inherently or explicitly, to a method of preserving infectivity of an infective vector, comprising mixing an infective agent with a surfactant in an amount effective to preserve the infectivity of the agent, removing substantially all water from the mixture, and storing the mixture. It is noted that “vector” reads on “any” viral vector, and surfactant reads on “any” surfactant”. Thus, the claims are drawn to methods of using a genus of surfactants in amount effective to preserve the infectivity of a genus of vectors or agents.
The following quotation from section 2163 of the Manual of Patent Examination
Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice..., reduction to drawings..., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 'A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed. 
Firs, it is known in the art that infective vector reads on many types of viral vectors (See Draper et al. (“Viruses as vaccine vectors for infectious diseases and cancer,” Nature Reviews Microbiology, 8: 62-73 (2010))(See PTO-892: Notice of References Cited) teaching: distinct vectors such as: VACV, adenovirus, bacteriophage, canarypox, herpesvirus, lentivirus (Table 1). Further, surfactant also reads on a variety of structurally distinct products (See Samiey et al. (“Effects of Surfactants on the Rate of Chemical Reactions,” Hindawi Publishing Corporation Journal of Chemistry, Article ID 908476:1-14 (2014))(See PTO-892: Notice of References Cited) teaches wherein surfactants are amphiphilic organic compounds, containing both hydrophobic groups (their tails) and hydrophilic groups (their heads); thus, a surfactant molecule contains both a water insoluble component and a water soluble component; … surfactants are classified into four types (1) anionic surfactants… (2) cationic surfactants… (3) zwitterionic surfactants… (4) non-ionic surfactants (p. 1); interaction of surfactant molecules with substrates can result in decreasing or increasing the reaction rate or changing the yield of reaction (p. 5)). 
Further, it is also known in the art the range of complex surfactant structures affects components with which they are mixed. Burgess et al. (“Preparation of Surfactant and Lipid Vectors for Delivery of Proteins and Genes to Tissue,” Acute Respiratory Distress Syndrome: Cellular and Molecular Mechanisms and Clinical Management, Plenum Press:125-131 (1998))(See PTO-892: Notice of References Cited) teaches: micelles, usually formed by single chain surfactants, whose polar region is larger than the non-polar region, are characterized by there relatively small size and hydrocarbon core with a hydrophilic surface; bilayers, typically composed of double chain surfactants whose polar region is similar in size to the non-polar region, are distinguishable from micelles since they contain a hydrophobic layer with a hydrophilic surface on each side; this structure is unstable due to the exposed hydrocarbon at the ends of the layer, and will close upon itself to form a lipid vesicle having a trapped internal aqueous compartment (p. 126); … once lipid particles have been formed, maintaining the physical properties of the particles can be difficult; size distribution can change on storage due to degradation of the components; stability issues due to hydrolytic degradation is a general problem with lipid products; … samples may experience oxidation upon storage (p. 130).
In the present case, the application only teaches: using Syn3 (synthetic surfactant) [0025]; cholic acid derivatives (claims 21, 23); adenovirus vector [0027]; rAd5 based gene transfer vector (Example15-0035). In view of such limited teachings of the specification and the breadth of the claims, the application does not teach a representative number of species of the method as instantly claimed. 
There is no apparent common structure to the different surfactants or vectors that distinguishes those methods or surfactants that preserve infectivity of agents from those that do not. There is therefore a high level of uncertainty as to which surfactants and vectors fall within the scope of the indicated genus of methods.
 In view of the fact that the examples provided do not demonstrate a representative set of species of the method as claimed, and thus, possession of the method as claimed, and that the application has identified no structure correlating with either the surfactants or vectors, there is insufficient written description support for the indicated genus of surfactants and vectors, and therefore for the methods of using them. 
In the present case, applicant has identified surfactant useful in the claimed methods only by function: the ability to preserve infectivity. 
However, while the application identifies adenovirus and Syn3 and cholic acid derivatives, it does not identify a representative sample of species of the genus of method as instantly claimed in view of the complexity of the art and the breadth of the claims. Thus, the application does not identify species clearly within the claimed genus. While all of the surfactants are recited to preserve infectivity, this is not alone sufficient structure to correlate with the function. 
For the reasons above, and in view of the uncertainty as to which surfactants would be able to preserve which infective vectors, the application has not provided sufficient written description support for the use of the genus identified in claims 11-13. The application therefore fails to provide adequate support for methods of using this genus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ihnat et al. (US20030170216)(See PTO-892: Notice of References Cited).
See claims 11, 12 as submitted 7/17/2020.
Ihnat et al. teaches: recombinant adenoviral vector formulated with SYN3 [0002](as recited in claims 11, 12); wherein SYN3 enhances transduction [0002]; wherein recombinant adenovirus is infective [0006]; wherein SYN3 is surfactant like molecule [0031](as recited in claim 11); wherein SYN3 includes cholic acid derivative (Example 18; [0137-0142]; it is noted that the instant specification teaches wherein cholic acid comprises NODA); including lyophilized composition comprising SYN3 [0015]; lyophilization and storage [0133](interpreted as reading upon removing substantially all water from the mixture). 
In view of the teachings of Ihnat et al., mixing vector with formulation comprising surfactant, and lyophilization and storage are considered to be obvious steps to one of ordinary skill in the art (See also MPEP 2144.04: C.Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
As to “of preserving the infectivity of an infective vector”, as Ihnat et al. teaches or suggests the steps and components or limitations as recited, such language is interpreted merely as intended use and not as a structural limitation (See MPEP 2111: II. PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE: The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)). 
Further, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success to enhance transduction (using SYN3) and thus mix components and preserve infectivity of adenovirus in composition during lyophilization and storage processes in order to retain effectiveness of composition (See MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome)..
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8. Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-10, 14-20, 32-34, 36-40 of copending Application No. 19/931600 in view of Ihnat et al. (cited above).
See claims 11-13 as submitted 7/17/2020.
This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva Pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Claims 1-5, 7-10, 14-20, 32-34, 36-40 of copending Application No. 19/931600 recite a composition of matter comprising an infective agent mixed with a surfactant in an amount effective to preserve the infectivity of the agent, lyophilized to remove substantially all water; infective virus; NODA. 
Claims 1-5, 7-10, 14-20, 32-34, 36-40 of copending Application No. 19/931600 do not recite a storing step.
See the teachings of Ihnat et al. above.
One of ordinary skill in the art would have been motivated to store composition as recited in claims 1-5, 7-10, 14-20, 32-34, 36-40 of copending Application No. 19/931600 in view of Ihnat et al. Claims 1-5, 7-10, 14-20, 32-34, 36-40 of copending Application No. 19/931600 recite composition, and Ihnat et al. teaches such a composition as well as the advantage and benefit of storage of said composition (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
storing (as taught by Ihnat et al.) the composition as recited in claims 1-5, 7-10, 14-20, 32-34, 36-40 of copending Application No. 19/931600. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648